Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The instant application having Application No. 17/503,784 is presented for examination by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 11-13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-25 of U.S. Patent No. 10,476,679. 
Claims 1-23 of U.S. Patent No. 10,873,470.
Claims 1-28 of U.S. Patent No. 11,153,103.

Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of the Instant Application are contained in the narrower species claims of US Patents, ‘679, ‘470, and ‘103 as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).



 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claims 1 and 11, the provisioning request are for enrollment certificates as amended.  The enrollment certificate authorities receive the provisioning requests and generate enrollment certificates.  This much is clear.  However, the claim recites that the pseudonym certificate authority generates digital assets in response to receiving a provisioning request.  It is unclear which request this pertains to because the provisioning requests was already defined.  More importantly, it is unclear why the pseudonym certificate authority would receive a request for enrollment certificates.  Paragraph 0121 of the specification discloses that requests for enrollment and pseudonym certificates are different: “enrollment certificate authority may be operable to generate enrollment certificates in response to receiving requests for enrollment certificates from the virtual registration authority 820; the pseudonym certificate authority 840 may be operable to generate pseudonym certificates in response to receiving requests for pseudonym certificates”.   As understood by the Examiner, the invention first generates an enrollment certificate for a client and is required in order to request pseudonym certificates.  Thus, the claim is unclear when it states a provisioning request triggers the generation of digital assets.  The specification teaches that digital assets can include certificates.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As mentioned above in relation to 35 USC 112(b), the specification does not provide for the pseudonym certificate authority receiving provisioning requests for enrollment certificates.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3, 7-9, 11-13, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP Application Publication 2017/0222990 to Romansky et al hereinafter Romansky.

As per claims 1 and 11, Romansky teaches a system for securely provisioning a plurality of computerized devices of a tenant, the system comprising: a processor; and a non-transitory computer storage medium comprising instructions that when executed by the processor cause the processor to perform operations comprising: 
receiving provisioning requests for enrollment certificates for the plurality of computerized devices, each provisioning request indicating a tenant identifier (ID) [device has an ID that is linked to its certificates and used to identify misbehaving devices on a blacklist; 0032 and 0025] identifying the tenant [configuration manager attests to CA that a device is eligible for an enrollment certificate; 0030]; and 
transmitting the provisioning requests to a set of security credential management system (SCMS) backend components based on the tenant identifier [configuration manager attest enrollment request to Enrollment CA; Fig. 2, 62->64] , wherein the set of SCMS backend components comprises: 
one or more enrollment certificate authorities operable to generate enrollment certificates in response to receiving the provisioning requests for the enrollment certificates (0030), each provisioning request being transmitted to one of the one or more enrollment certificate authorities based on the tenant identifier of each provisioning request [issued based on device type which is linked to device number identifiable per 0032]; and 
a pseudonym certificate authority operable to generate digital assets in response to receiving a provisioning request (0033).
As per claims 2 and 12, Romansky teaches the operations further comprise identifying one or more of a device type and a device configuration of a computerized device associated with a provisioning request (0030).
As per claims 3 and 13, Romansky teaches determining a compatibility of one or more of the enrollment certificates and pseudonym certificates based on the identifying [Different enrollment CAs 64 may issue enrollment certificates for different geographic regions, manufacturers, or device types; 0030].

As per claims 7 and 17, Romansky teaches verifying, based on at least one of the tenant ID or an enrollment certificate, that the provisioning request is authorized (0028 and 0030).
As per claims 8 and 18, Romansky teaches transmitting is performed by a virtual registration authority executed by the processor (0033).
As per claims 9 and 19, Romansky teaches executes a plurality of virtual registration authorities, each virtual registration authority of the plurality of virtual registration authorities being associated with a tenant ID [multiple RAs and Cas used depending on device type; 0033]



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Romansky in view of USP 8,073,422 to Frank et al., hereinafter Frank.

As per claims 4 and 14, Romansky is silent in explicitly teaching obtaining installation data related to an initial installation of a computerized device associated with a provisioning request, and wherein one or more of an enrollment certificate authority of the plurality of enrollment certificate authorities and the pseudonym certificate authority are configured to provide a respective enrollment certificate and a respective pseudonym certificate based on the installation data.  On the other hand, Frank teaches obtaining installation data related to an initial installation of a computerized device associated with a provisioning request, and wherein certificate authority of the plurality of enrollment certificate authorities are configured to provide a respective certificate based on the installation data (col. 7, lines 49-50; col. 8, lines 61-65; and col. 9, lines 24-29.  Frank essentially ties a device’s certificate to hardware information placed into the device during manufacturing.  This provides a way to link the physical device to its requests in a secure manner.  Romansky already keeps tracks of which devices are behaving and tracking the devices that are not.  Being able to blacklist a device by hardware that cannot be easily changed makes for a more robust CRL.  Frank also already teaches a certification service entity that governs which type of devices are certified the received digital certifications.  All that one would have to do is make the UPID+hardware of Frank a requirement to be certified.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.  If the issues surrounding the 112 rejection were addressed such that enrollment and pseudonym certificate requests were transmitted by a registration authority to the SCMS backend which decides which of the two certificate authorities should process the request, this would overcome the cited prior art.  There are no prior art rejections for claims 5, 6, 10, 15, 16, and 20.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431